

116 HR 813 IH: Puerto Rico Integrity in Medicare Advantage Act
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 813IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Miss González-Colón of Puerto Rico (for herself, Mr. Serrano, Mr. Fitzpatrick, Mr. Soto, Ms. Velázquez, Mrs. Radewagen, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for temporary stabilization of Medicare
			 Advantage payments following Hurricane Maria.
	
 1.Short titleThis Act may be cited as the Puerto Rico Integrity in Medicare Advantage Act. 2.Temporary stabilization of Medicare Advantage payments following Hurricane Maria (a)In generalSection 1853(n) of the Social Security Act (42 U.S.C. 1395w–23(n)) is amended—
 (1)in paragraph (1)(B), by striking subsequent year and inserting subsequent year, subject to paragraph (6),; and (2)by adding at the end the following new paragraph:
					
 (6)Average geographic adjustment floorFor each of 2020, 2021, and 2022, when calculating the adjusted average per capita cost under section 1876(a)(4) for the purposes of establishing the base payment amount specified in paragraph (2)(E), the average geographic adjustment shall not be less than 0.70 for any area. For purposes of the previous sentence, the Secretary may define the term average geographic adjustment by program instruction or otherwise..
 (b)Ensuring payments flow to Puerto Rico providers and patientsSection 1854(a)(6) of the Social Security Act (42 U.S.C. 1395w–24(a)(6)) is amended by adding at the end the following new subparagraph:
				
 (C)Strengthening support to health care providers in Puerto RicoWith respect to plans serving areas in Puerto Rico, of the increase in blended benchmark amount attributable to section 1853(n)(6), no less than 50 percent is directed toward provider compensation..
			